IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1226
                            Filed September 23, 2015

IN THE INTEREST OF K.S.,
      Minor Child,

A.B., Mother,
       Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Ida County, Mary L. Timko, District

Associate Judge.



       A mother appeals the juvenile court’s subject matter jurisdiction

determination in a termination of parental rights proceeding. AFFIRMED.



       Lisa K. Mazurek of Mazurek Law Firm P.C., Cherokee, for appellant.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, and Meghann Cosgrove Whitmer, County Attorney, for

appellee.

       Lesley D. Rynell, Public Defender, Sioux City, attorney and guardian ad

litem for minor child.



       Considered by Doyle, P.J., and Mullins and Bower, JJ.
                                          2



BOWER, Judge.

        A mother appeals the termination of her parental rights claiming the

juvenile court lacked subject matter jurisdiction to issue any orders concerning

K.S. as North Dakota was the child’s home state. Upon our de novo review, we

find the juvenile court properly found it had jurisdiction to terminate the mother’s

parental rights and affirm.

        We review questions of subject matter jurisdiction de novo under the

Uniform Child–Custody Jurisdiction and Enforcement Act (UCCJEA), enacted as

Iowa Code chapter 598B. In re Guardianship of Deal–Burch, 759 N.W.2d 341,

343 (Iowa Ct. App. 2008). A party may raise subject matter jurisdiction at any

time.   In re Jorgensen, 627 N.W.2d 550, 554 (Iowa 2001).               Jurisdictional

requirements are mandatory, not discretionary.        In re Marriage of Ross, 471
N.W.2d 889, 893 (Iowa Ct. App. 1991).            “If the court lacks subject matter

jurisdiction, it is without authority to hear the case and must dismiss the petition.”

Id. (emphasis in original). We review orders terminating parental rights de novo.

In re P.L., 778 N.W.2d 33, 40 (Iowa 2010).

        The juvenile court issued a thorough and well-reasoned order terminating

the mother’s parental rights, and we adopt the findings of fact and conclusions of

law in the juvenile court’s ruling as our own.

        On January 9, 2015, the mother first challenged the court’s jurisdiction at

the termination hearing by orally moving to dismiss the underlying proceedings.

The State and the guardian ad litem, filed a motion to stay proceedings to

investigate the jurisdictional issues.   A hearing on permanency/termination of
                                           3



parental rights and jurisdiction was held on March 24, 2015. The juvenile court

found it had jurisdiction, and noted:

               1. North Dakota does not have now and never has had an
       open juvenile court case concerning [K.S.];
               2. The Attorney General’s office and Juvenile Court Referee
       Jay Knudson, both practicing and presiding in the county in which
       [K.S.] resided prior to coming to the State of Iowa, will not accept
       jurisdiction of this child and declined to take jurisdiction of this child;
               3. Both the North Dakota Attorney General’s office and
       Referee Knudson proffer that Iowa appears to be the most
       convenient forum;
               4. The underlying court had previously taken subject matter
       and personal jurisdiction of this child after testimony in the
       underlying proceedings finding Iowa to be the most convenient
       forum and based upon contacts that the mother and child had had
       with various community organizations, including medical care;
               5. That the court had the authority to take jurisdiction of the
       child pursuant to an emergency removal order entered in this
       matter on May 19, 2014 following a police removal, which took
       place on May 17, 2014.
               6. The mother was present and did not contest the
       jurisdiction of the court at the emergency removal hearing held on
       May 29, 2014. The mother was present and did not contest the
       jurisdiction of the juvenile court at the adjudication hearing held in
       this matter on July 22, 2014, and, in fact, agreed that [K.S.] was a
       Child in Need of Assistance. Further, the mother was present at
       the dispositional hearing held on October 28, 2014 and did not
       contest jurisdiction at that time;
               7. A termination of parental rights proceeding was held on
       October 28, 2014 concerning the parental rights of [K.S.]’s putative
       father to her, during which time [the mother] was present and did
       not object to jurisdiction of the court at that time.;
               8. There was no appeal of any of the Child in Need of
       Assistance proceedings taken;
               9. Given mother’s incarceration as well as other factors
       outlined in the orders of the court entered in the Child in Need of
       Assistance action, the child could not have been returned to the
       mother’s care during the pendency of this case;
               10. Iowa is the most convenient forum in which to hear
       issues concerning [K.S.];
               11. A child custody proceeding has not been and is not
       going to be commenced in the state of North Dakota, a state
       ostensibly having jurisdiction under Sections 598B.201 through
       598B.203; therefore, the order entered taking temporary custody of
                                        4



       the child as the result of an emergency removal order is now a final
       order and, as such, Iowa now becomes the home state of [K.S.].
       See In re J.M., 832 N.W.2d 713 (Iowa Ct. App. 2013).
               Taking all the findings as a whole and evidence presented to
       the court, the court finds it has subject matter and personal
       jurisdiction to proceed in the termination of parental rights
       proceeding concerning [K.S.] finding that Iowa is not only the most
       convenient forum but is also the home state of the child pursuant to
       598B.204(2).

       Upon the State’s request for leave to file an amended termination of

parental rights petition, the court continued the permanency review/termination of

parental rights hearing until April, 28. The termination of parental rights hearing

was held on April 28, and the juvenile court issued an order on July, 7

terminating the mother’s parental rights pursuant to Iowa Code sections

232.116(1)(h), (i), and (k) (2013).

       The mother now appeals. She does not challenge any of the grounds

used by the juvenile court to terminate her parental rights. Instead, she claims

the juvenile court was without jurisdiction to enter any order.       The mother

specifically claims the juvenile court lacked jurisdiction as a “judicial

determination” was not made by North Dakota to decline jurisdiction or find Iowa

was the more appropriate forum. She also claims the evidence presented shows

Iowa is not K.S.’s home state pursuant to Iowa Code section 598B.201(1)(a).

       Upon our de novo review, we find the juvenile court properly followed the

procedure listed in Iowa Code section 598B.204 in establishing jurisdiction over

the child.   See In re J.M., 832 N.W.2d 713, 723 (Iowa Ct. App. 2013) (“We

recognize that even when Iowa is not the child’s home state, a temporary child

custody order may become a final child custody determination. See Iowa Code
                                          5



§ 598B.204(2), (3).”); see also In re E.D., 812 N.W.2d 712, 719 (Iowa Ct. App.

2012) (juvenile court has a duty to communicate with the other state’s court and

“clarify jurisdiction before proceeding, and ensure there are not two competing

orders or actions.”).

       We affirm the juvenile court order finding it had subject matter jurisdiction

and the order terminating the mother’s parental rights without further opinion.

See Iowa Ct. R. 21.26(1)(a), (c), (d), and (e).

       AFFIRMED.